82174: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25128: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82174


Short Caption:FED. NAT'L MORTG. ASS'N VS. WESTLAND LIBERTY VILL., LLCCourt:Supreme Court


Related Case(s):82666, 83695, 84573, 84575


Lower Court Case(s):Clark Co. - Eighth Judicial District - A819412Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/07/2020 / Lavelle, EleissaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


AppellantFederal National Mortgage AssociationKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						David L. Edelblute
							(Snell & Wilmer, LLP/Las Vegas)
						Nathaniel G. Kanute
							(Snell & Wilmer, LLP/Reno)
						Bob L. Olson
							(Snell & Wilmer, LLP/Las Vegas)
						


AppellantGrandbridge Real Estate Capital, LLCLars K. Evensen
							(Holland & Hart LLP/Las Vegas)
						Sydney R. Gambee
							(Holland & Hart LLP/Las Vegas)
						Joseph G. Went
							(Holland & Hart LLP/Las Vegas)
						


RespondentWestland Liberty Village, LLCJohn G. Benedict
							(Law Offices of John Benedict)
						Philip R. Erwin
							(Campbell & Williams)
						John W. HofsaessJ. Colby Williams
							(Campbell & Williams)
						


RespondentWestland Village Square, LLCJohn G. Benedict
							(Law Offices of John Benedict)
						Philip R. Erwin
							(Campbell & Williams)
						John W. HofsaessJ. Colby Williams
							(Campbell & Williams)
						





Docket Entries


DateTypeDescriptionPending?Document


12/07/2020Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


12/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-44241




12/07/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-44243




12/07/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eleissa C. Lavelle. (SC)20-44390




12/10/2020Filing FeeFiling Fee due for Appeal.  (Appellant Grandbridge) (SC)


12/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Appellant Grandbridge) (SC)20-44893




12/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant Grandbridge) (SC)20-44895




12/11/2020Filing FeeFiling Fee Paid. $250.00 from Snell & Wilmer.  Check no. 17468. (Appellant Fed. Nat'l) (SC)


12/21/2020Filing FeeFiling Fee Paid. $250.00 from Holland & Hart.  Check no. 66008947. (Appellant Grandbridge) (SC)


12/29/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Federal National Mortgage Association's Docketing Statement due:  January 11, 2021.  (SC)20-46731




01/04/2021Notice/OutgoingIssued Notice to File Appellant Grandbridge Real Estate Capital, LLC's Docketing Statement. Due date: 10 days.(SC)21-00004




01/08/2021MotionFiled Appellant's (Federal National Mortgage Assoc.)  Motion to Enlarge the Page Limit of Stay Pending Appeal. (SC)21-00695




01/08/2021MotionFiled Appellant's (Federal National Mortgage Assoc.) Expedited Motion for Stay. (SC)21-00700




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal.  (Volume 1)(SC)21-00702




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 2)(SC)21-00703




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 3)(SC)21-00704




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 4)(SC)21-00705




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 5)(SC)21-00706




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 6)(SC)21-00707




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 7)(SC)21-00708




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 8)(SC)21-00709




01/08/2021AppendixFiled Appellant's Appendix to Expedited Motion to Stay Pending Appeal. (Volume 9)(SC)21-00710




01/11/2021Docketing StatementFiled Appellant's (Federal National Mortgage Assoc.) Civil Docketing Statement. (SC)21-00814




01/12/2021Order/ProceduralFiled Order Granting Motion for Leave to File Stay Motion with Excess Pages. Appellant Federal National Mortgage Association's motion for leave to file a motion for stay in excess of the NRAP 27(d)(2) 10-page limit is granted. The 25-page stay motion was filed on January 8, 2021. Respondents' response, if any, likewise may contain up to 25 pages. Any reply should accord with NRAP 27(d)(2)'s page limits. (SC)21-00979




01/13/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 26, 2021. (SC)21-01174




01/14/2021Notice/IncomingFiled Respondent's Notice of Appearance for John W. Hofsaess. (SC)21-01207




01/14/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' response to appellants' expedited motion for stay due: January 29, 2021. (SC)21-01266




01/14/2021Docketing StatementFiled Appellant Grandbridge Real Estate Capital, LLC's Docketing Statement Civil Appeals. (SC)21-01309




01/15/2021Order/ProceduralFiled Order.  On January 14, 2021, John W. Hofsaess filed a notice of appearance on behalf of respondents.  Mr. Hofsaess shall have 5 days from the date of this order to provide this court with a copy of the district court order that grants his SCR 42 application.  (SC)21-01335




01/15/2021Notice/IncomingFiled Respondents' Notice Submission of Order Granting Motion to Associate Counsel John W. Hofsaess, Esq. (SC)21-01411




01/15/2021Notice/IncomingFiled Respondents' Amended Submission of Order Granting Motion to Associate Counsel John W. Hofsaess, Esq. (SC)21-01412




01/26/2021MotionFiled Appellants' Joinder to Expedited Motion to Stay Pending Appeal. (SC)21-02467




01/29/2021Notice/IncomingFiled Respondents' Notice of Appearance for J. Colby Williams and Philip R. Erwin. (SC)21-02863




01/29/2021MotionFiled Respondents' Opposition to Expedited Motion to Stay. (SC)21-02865




01/29/2021AppendixFiled Respondents' Supplemental Appendix in Support of Opposition to Expedited Motion to Stay. Vol. 1 (SC)21-02867




01/29/2021AppendixFiled Respondents' Supplemental Appendix in Support of Opposition to Expedited Motion to Stay. Vol. 2 (SC)21-02868




01/29/2021AppendixFiled Respondents' Supplemental Appendix in Support of Opposition to Expedited Motion to Stay. Vol. 3 (SC)21-02869




01/29/2021AppendixFiled Respondents' Supplemental Appendix in Support of Opposition to Expedited Motion to Stay. Vol. 4 (SC)21-02872




01/29/2021AppendixFiled Respondents' Supplemental Appendix in Support of Opposition to Expedited Motion to Stay. Vol. 5 (SC)21-02875




01/29/2021Order/ProceduralFiled Order.  On January 14, 2021, John W. Hofsaess, Esq. filed a notice of appearance on behalf of respondents.  On January 15, 2021, he provided this court with a copy of the district court order granting his SCR 42 application in the matter below.  The clerk of this court shall add Mr. Hofsaess as counsel for respondents.  (SC)21-02878




02/05/2021MotionFiled Appellant's Reply in Support of Expedited Motion to Stay Pending Appeal (Relief Requested by February 11, 2021). (SC)21-03657




02/11/2021Order/ProceduralFiled Order Granting Stay in Part and Denying Stay in Part.  We conclude that only a partial stay of the district court's injunction pending appeal is warranted.  In particular, we stay paragraphs (2) and (3) of the district court's injunction directing that Fannie Mae remove the notices of default and election to sell from the properties' titles, such that the notices remain of record pending resolution of this appeal and further order of this court.  The remainder of the requested relief is denied subject to a decision on the merits of this appeal.  (SC)21-04099




02/11/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-04139




02/24/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-05418




02/26/2021MotionFiled Appellants' Motion to Reconsider. (SC)21-05841




03/05/2021MotionFiled Respondents' Opposition to Motion to Reconsider. (SC)21-06569




03/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Federal National Mortgage Association's reply in support of appellant's motion to reconsider due: March 26, 2021. (SC)21-06730




03/08/2021Transcript RequestFiled Certificate of No Transcript Request for Appellant Federal National Mortgage Association. (SC)21-06733




03/25/2021MotionFiled Motion Federal Housing Finance Agency's Motion to Intervene. (SC)21-08607




03/25/2021Notice/IncomingFiled Notice of Change of Address. (Campbell & Williams) (SC)21-08643




03/26/2021MotionFiled Appellants' (Federal  National Mortgage Assoc.) Motion to Extend Time to File Reply in Support of Motion for Reconsideration. (SC)21-08808




03/30/2021Order/ProceduralFiled Order Granting Motion for Extension of Time to File Reply. Due: April 2, 2021. (SC)21-09255




03/31/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Westland Liberty Village, LLC and Westland Village Square, LLC's opposition due: April 15, 2021. (SC)21-09282




04/02/2021MotionFiled Appellant Federal National Mortgage Association's Motion to Extend Time to File Reply In Support of Motion for Reconsideration. (SC)21-09680




04/06/2021Order/ProceduralFiled Order Granting Motion for Extension of Time to File Reply. Appellant's reply due: April 9, 2021. (SC)21-09867




04/06/2021MotionFiled Motion to Associate Counsel (Michael A.F. Johnson). (SC)21-09906




04/09/2021MotionFiled Appellant's (Federal National Mortgage Association) Reply in Support of Motion to Reconsider. (SC)21-10297




04/16/2021MotionFiled Respondents' Opposition to Federal Housing Finance Agency's Motion to Intervene. (REJECTED PER NOTICE FILED ON 4/19/21)(SC)


04/19/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-11198




04/19/2021MotionFiled Respondents' Motion to Extend Time to File Opposition to Federal Housing Finance Agency's Motion to Intervene. (SC)21-11231




04/23/2021MotionFiled Proposed Intervener FHFA's Response to Motion to Extend Time to File Opposition to FHFA's Motion to Intervene. (SC)21-11839




04/23/2021MotionFiled Federal Housing Finance Agency's Reply in Support of Motion to Intervene. (SC)21-11841




04/27/2021Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondents' motion for an extension of time to file an opposition to Federal Housing Finance Agency's motion to Intervene is granted. Respondents shall have 3 days from the date of this order to refile and serve their opposition. (SC)21-12084




04/27/2021MotionFiled Respondents' Opposition to Federal Housing Finance Agency's Motion to Intervene. (SC)21-12110




04/30/2021Notice/IncomingFiled Notice of Ruling Granting Federal Housing Finance Agency's Motion to Intervene in District Court Proceedings. (SC)21-12403




05/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Grandbridge Real Estate Capital, LLC's opening brief and appendix due: June 8, 2021. (SC)21-14629




05/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Federal Mortgage Association's opening brief and appendix due: June 8, 2021. (SC)21-14706




05/25/2021Order/ProceduralFiled Order Denying Motions to Reconsider and Intervene.  In January 2021, Fannie Mae moved for a stay pending appeal.  On February 11, 2021, we granted the stay motion in part.  Fannie Mae moves for reconsideration of our stay order.  We deny the motion for reconsideration.  The Federal Housing Finance Agency has moved to intervene in this appeal.  The motion to intervene is denied.  fn1[In light of this order, the FHFA's motion to associate attorney Michael A.F. Johnson of Arnold & Porter Kaye Scholer LLP, pursuant to SCR 42, is denied as moot.]  (SC)21-14910




06/04/2021MotionFiled Joinder to Motion for Extension of Time to File Opening Brief (First Request by Motion).  (SC)21-16139




06/07/2021MotionFiled Appellant Federal National Mortgage Association's Motion for Extension of Time to File Opening Brief (First Request by Motion). (SC)21-16150




06/08/2021Order/ProceduralFiled Order. Appellant Federal National Mortgage Association (Fannie Mae) has filed a motion for a second extension of time to file the opening brief. The motion is granted. Appellant Grandbridge Real Estate Capital, LLC, has filed a joinder to Fannie Mae's motion, and likewise moves for a 14-day extension of time to file its opening brief. Grandbridge's motion is granted.  Appellants shall have until June 22, 2021, to file and serve the opening briefs and appendices. (SC)21-16353




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 1 (SC)21-17983




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 2 (SC)21-17986




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 3 (SC)21-17989




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 4 (SC)21-17991




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 5 (SC)21-17992




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 6 (SC)21-17993




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 7 (SC)21-17994




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 8 (SC)21-17995




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 9 (SC)21-17997




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 11 (SC)21-18000




06/22/2021AppendixFiled Appellant's (Federal National Mortgage Association) Appendix Vol. 10 (SC)21-18001




06/22/2021BriefFiled Appellant's (Grandbridge Real Estate Capital, LLC) Opening Brief. (SC)21-18021




06/22/2021BriefFiled Appellant's (Federal National Mortgage Association) Opening Brief. (SC)21-18027




06/23/2021Notice/OutgoingIssued Notice to File Appendix to Opening Brief. Due date: 10 days. (SC)21-18046




06/29/2021BriefFiled Amicus Brief of Amicus Curiae Federal Housing Finance Agency in Support of Appellant and Reversal of District Court's Preliminary Injunction Order. (SC)21-18737




06/30/2021Notice/IncomingFiled Errata to Appellant's Appendix.  (The appendix filed on 6/22/21 serves as a joint appendix for each appellant.)  (SC)21-18815




07/07/2021MotionFiled Stipulation for Extension of Time to File Answering Briefs.(SC)21-19419




07/07/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date August 30, 2021. (SC)21-19449




08/11/2021Notice/IncomingFiled Notice of District Court Decision. (SC)21-23385




08/16/2021Order/ProceduralFiled Order.  Amicus curiae the Federal Housing Finance Agency has filed a notice that the district court denied its motion to dissolve the preliminary injunction and asks this court to resolves this appeal expeditiously. This court will resolve this appeal as expeditiously as the court's calendar permits.  (SC)21-23892




08/30/2021BriefFiled Respondents' Answering Brief. (SC)21-25243




08/30/2021BriefFiled Answering Brief to Amicus Brief. (REJECTED PER 8/31/21 NOTICE). (SC)


08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 1) (SC)21-25251




08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 2) (SC)21-25252




08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 3) (SC)21-25255




08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 4) (SC)21-25259




08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 6) (SC)21-25262




08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 5) (SC)21-25263




08/30/2021AppendixFiled Respondents' Supplemental Appendix In Support Of Answering Brief (Vol. 7) (SC)21-25265




08/31/2021Notice/OutgoingIssued Notice of Rejection of Filed Document (Answering Brief to Amicus Brief). (SC)21-25304




08/31/2021BriefFiled Respondent's Answering Brief to Amicus Brief. (SC)21-25317




09/27/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Federal National Mortgage Association's reply brief due: October 13, 2021. (SC)21-27791




09/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Grandbridge Real Estate Capital, LLC's reply brief due: October 13, 2021. (SC)21-27824




10/12/2021Notice/IncomingFiled Amicus Curiae's Notice of Appearance for John D. Tennert. (SC)21-29341




10/13/2021MotionFiled Appellant's Unopposed Motion for Extension of Time to File Reply Brief (Federal National Mortgage Assoc.) (SC)21-29421




10/13/2021BriefFiled Appellant's (Grandbridge Real Estate Capital, LLC) Reply Brief. (SC)21-29481




10/18/2021Order/ProceduralFiled Order Granting Motion.  Federal National Mortgage Association shall have until October 20, 2021, to file and serve the reply brief.  (SC)21-29922




10/20/2021MotionFiled Appellant's (Federal National Mortgage Association) Motion for Excess Pages, Motion to Enlarge the Length of Reply Brief. (SC)21-30275




10/20/2021BriefFiled Appellant's (Federal National Mortgage Association) Reply Brief. (SC)21-30276




10/28/2021Order/ProceduralFiled Order Granting Motion.  Appellant Federal National Mortgage Association's motion for leave to file a reply brief in excess of the type-volume limitation is granted.  The reply brief was filed on October 20, 2021.  (SC)21-31095




10/28/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


06/01/2022BriefFiled Respondents' Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)22-17435




06/21/2022MotionFiled Amicus FHFA's Response to Westland's Notice of Supplemental Authority. (SC)22-19617




08/11/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Stigich, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 57. En Banc. (SC).22-25128




08/29/2022Post-Judgment PetitionFiled Respondents' Petition for Rehearing. (REJECTED PER NOTICE FILED ON 8/30/22) (SC)


08/30/2022Notice/OutgoingIssued Notice of Rejection of Filed Petition for Rehearing. (SC)22-27147




08/30/2022MotionFiled Respondent's Motion to Extend Time to File Petition for Rehearing. (SC)22-27247




08/30/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Maria Scandalios.  E-Payment Ref. no. 22083033130954. (SC)


08/30/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)22-27274




09/07/2022Order/ProceduralFiled Order Granting Motion. Respondents have filed an untimely motion requesting an extension of time to file a petition for rehearing.  Cause appearing and despite its untimeliness, the motion is granted.  NRAP 26(b)(1(A); NRAP 40(a)(1).  The petition for rehearing was filed on August 30, 2022. (SC)22-28038




09/16/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). EN BANC. (SC)22-29049




10/11/2022RemittiturIssued Remittitur. (SC).22-31968




10/11/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View